                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PERCY ST. GEORGE                                       :             CIVIL ACTION
                                                       .
                                                       ~       J '    .
                                                       •         1•
      v.                                  --"'   '     ~   -::. . ;       )
                                      .          - - .---- --
MAHALLY, THE DISTRICT ATTORN&-YC              2018   '3.(i)
OF THE COUNTY OF PHILA., and       .      : -- , , .·.
THE ATTORNEY GENERAL       ,_,;;~-"~--~~--:-, ' . ,;'. _,_
OF THE STATE OF PA.                 --=  · : :·No:-18-905



                                                 ORDER

      NOW, this 20th day of December, 2018, upon consideration of the Petition for Writ

of Habeas Corpus (Document No. 1), the Report and Recommendation filed by United

States Magistrate Judge Thomas J. Rueter (Document No. 4), and no objections to the

Report and Recommendation having been filed , and after a thorough and independent

review of the record , it is ORDERED that:

      1.     The Report and Recommendation of Magistrate Judge Thomas J. Rueter is

APPROVED and ADOPTED;

      2.     The Petition for Writ of Habeas Corpus is DISMISSED; and

      3.     There is no probable cause to issue a certificate of appealability.




    fNT'O D£c
                 2 O2010
